OPINION PER CURIAM. This is a disciplinary proceeding, initiated by the Committee on Ethics, Grievances and Discipline of the State Bar of New Mexico. Following a hearing held before the Board of Bar Commissioners of the State Bar, sitting as referees, findings of fact, conclusions and the recommendation of permanent disbarment were filed in this court on January 18, 1967. As required by •.the rule (§ 21-2-1(3) (1.12), N.M.S.A. T953, 1965 Pocket Supp.), a copy of the report was served upon respondent by certified mail and no exceptions have been filed although more than twenty days have elapsed since the service. The file before the Bar Commission discloses that no appearance or answer was made by the respondent, although one of his attorneys, at the direction of the Commissioners, appeared at the hearing and sought dismissal of one count of the charges. The Commission considered this request, examined certain exhibits, and determined to dismiss the second count of the charge. Thereafter, considering only the first count and based upon the uncontradicted record before it, the Commission determined that Arthur T. Noble, Jr. had entered a plea of nolo contendere to the charge of second degree murder in Taos County, New Mexico, and was thereafter sentenced to imprisonment in the New Mexico Penitentiary. The sentence was entered on November 1, 1966, and the time for appeal has long since expired. The Board of Bar Commissioners has recommended that the respondent be permanently disbarred, by reason of his conviction as above stated. We have carefully examined the entire record, including the transcript of the proceedings before the Bar Commissioners, and find that the recommendation is supported by clear and convincing evidence and the recommendation should be adopted by us. . It is apparent .that the commission of the crime of murder is an act contrary to good morals, see In re Ryan (1964), 269 Minn. 577, 130 N.W.2d 534, and is a cause for discipline as provided by § 21-2-1(3) (2.04), N.M.S.A.1953, 1965 Pocket Supp.; where, as here, there was a judgment of conviction of second degree murder preceded by a plea of nolo contendere, it amounts to conclusive proof of a crime involving moral turpitude, § 21-2-1(3) (2.06), N.M.S.A. 1953, 1965 Pocket Supp. It is therefore ordered that Arthur T. Noble, Jr. be permanently disbarred from the practice of law in New Mexico and that his name be stricken from the roll of attorneys authorized to practice before this court. It is so ordered. CHAVEZ, C. J., not participating.